WALLACE, JUDGE:
This claim was submitted for decision based upon a written stipulation to the effect that the respondent is liable for damages in the sum of $10,000.00. Claimant operates a business located adjacent to U.S. Route 52 in Welch, McDowell County, West Virginia. U.S. Route 52 is owned and maintained by the respondent, which also maintains an underpass and drain to the Tug River as a part of the highway drainage system.
On or about April 4 and 5, 1977, July 10,1978, and July 23,1978, the respondent negligently maintained the drain to the Tug River, resulting in the flooding of claimant’s property. Damaged, among *272other items, were a carpet, anchor bolts, drapes, pews, a casket display, wallpaper, baseboards, paint, and casket covers. The parties have agreed that the sum of $10,000.00 is a fair and equitable estimate of the damages sustained by the claimant.
Being of opinion that the respondent was negligent and that the damages are reasonable, an award is hereby made in the amount of $10,000.00.
Award of $10,000.00.